—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 3, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a telemarketer until June 14, 1996 when she left her job to relocate to New Jersey to assist her elderly mother. The Unemployment Insurance Appeal Board affirmed the determination of an Administrative Law Judge that providing companionship to her mother, in the absence of a medical necessity, did not constitute good cause for claimant to leave her employment. Claimant testified that after the death of her father on June 1, 1996, and in the midst of marital disharmony in her own home, she resigned from her position and relocated because her widowed mother needed someone to stay with her. Although her mother needed some assistance with certain personal hygiene and dietary needs, claimant admitted that she was essentially able to care for herself. Under the circumstances, the Board’s finding that claimant voluntarily left her employment without good cause is supported by substantial evidence and will be affirmed {see *640generally, Matter of Sion [Sweeney], 238 AD2d 662; Matter of Edwards [Sweeney], 226 AD2d 895). Claimant’s remaining contentions have been considered and found to be without merit.
Mercure, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.